Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 4, 2018

                                        No. 04-18-00518-CR

                                        Earl James OTTER,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0223
                           Honorable Joey Contreras, Judge Presiding


                                           ORDER

        Pursuant to a plea-bargain agreement, Earl James Otter pled guilty to possession of
methamphetamine with intent to deliver in an amount greater than four grams but less than 200
grams. He was sentenced to thirty years of imprisonment and a fine of $1000 in accordance with
the terms of his plea-bargain agreement. On July 12, 2018, the trial court signed a certification of
defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Otter filed a notice of appeal, the trial court
clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s
record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id.
25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Otter does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Otter has the right to appeal is made part
of the appellate record by October 4, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court